

	

		III 

		109th CONGRESS

		1st Session

		S. 287

		IN THE SENATE OF THE UNITED STATES

		

			February 3, 2005

			Mr. Ensign (for himself,

			 Mr. Kyl, and Mr. Crapo) introduced the following bill; which was

			 read twice and referred to the Committee

			 on the Budget

		

		A BILL

		To require the Congressional Budget Office

		  and the Joint Committee on Taxation to use dynamic economic modeling in

		  addition to static economic modeling in the preparation of budgetary estimates

		  of proposed changes in Federal revenue law.

	

	

		

			1.

			Sense of Congress

			It is the sense of Congress

			 that it is necessary to ensure that Congress is presented with reliable

			 information from the Congressional Budget Office and the Joint Committee on

			 Taxation as to the dynamic macroeconomic feedback effects to changes in Federal

			 law and the probable behavioral responses of taxpayers, businesses, and other

			 parties to such changes. Specifically, the Congress intends that, while not

			 excluding any other estimating method, dynamic estimating techniques shall also

			 be used in estimating the fiscal impact of proposals to change Federal laws, to

			 the extent that data are available to permit estimates to be made in such a

			 manner.

		

			2.

			Estimates of the Joint Committee on Taxation

			In addition to any other

			 estimates it may prepare of any proposed change in Federal revenue law, a

			 fiscal estimate shall be prepared by the Joint Committee on Taxation of each

			 such proposed change on the basis of assumptions that estimate the probable

			 behavioral responses of personal and business taxpayers and other relevant

			 entities to that proposed change and the dynamic macroeconomic feedback effects

			 of that proposed change. The preceding sentence shall apply only to a proposed

			 change that the Joint Committee on Taxation determines, pursuant to a static

			 fiscal estimate, has a fiscal impact in excess of $250,000,000 in any fiscal

			 year.

		

			3.

			Estimates of the Congressional Budget Office

			In addition to any other

			 estimates it may prepare of any proposed change in Federal revenue law, a

			 fiscal estimate shall be prepared by the Congressional Budget Office of each

			 such proposed change on the basis of assumptions that estimate the probable

			 behavioral responses of personal and business taxpayers and other relevant

			 entities to that proposed change and the dynamic macroeconomic feedback effects

			 of that proposed change. The preceding sentence shall apply only to a proposed

			 change that the Congressional Budget Office determines, pursuant to a static

			 fiscal estimate, has a fiscal impact in excess of $250,000,000 in any fiscal

			 year.

		

			4.

			Disclosure of assumptions

			Any report to Congress or the

			 public made by the Joint Committee on Taxation or the Congressional Budget

			 Office that contains an estimate made under this Act of the effect that any

			 legislation will have on revenues shall be accompanied by—

			

				(1)

				a written statement fully

			 disclosing the economic, technical, and behavioral assumptions that were made

			 in producing that estimate, and

			

				(2)

				the static fiscal estimate

			 made with respect to the same legislation and a written statement of the

			 economic, technical, and behavioral assumptions that were made in producing

			 that estimate.

			

			5.

			Contracting authority

			In performing the tasks

			 specified in this Act, the Joint Committee on Taxation and the Congressional

			 Budget Office may, subject to the availability of appropriations, enter into

			 contracts with universities or other private or public organizations to perform

			 such estimations or to develop protocols and models for making such

			 estimates.

		

